DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1, 4-9, and 18-19 have been amended.
This action is non-final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 11-13, 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/923,482 in view of Morin et al. (hereinafter as Morin) PGPUB 2019/0044748. 
As per claim 1, copending Application 16/923,482 teaches a system comprising: 
supply power to a plurality of server racks arranged within a space of a building [claim 1]; 
a first power source connection positioned at a first side of the building and configured to supply power from a first power source in a first downstream direction, the first power source connection connected to a first busway included in the network of busways [claim 1]; 
a second power source connection positioned at a second side of the building and configured to supply power from a second power source in a second downstream direction different from the first downstream direction, the second power source connection connected to a second busway included in the network of busways [claim 1]; and
a plurality of diverter switches arranged in a grid within the power bus [claim 3], the plurality of diverter switches including one or more diverter switches positioned within the power bus at a location between the first busway and the second busway [claim 4], wherein each diverter switch is configured to: 
receive a respective control signal [claims 3-7]; and 
responsive to the respective control signal, redirect power within the power bus [claims 3-7],
	wherein the plurality of diverter switches are arranged within the power bus such that the power flows through the power bus in a mesh configuration in response to a first set of control signals [claim 10] and in one of a snake configuration or a ring configuration in response to a second set of control signals [claim 8 and 9].

Copending Application 16/923,482 does not teach a power bus configured to supply power. Copending Application 16/923,482 uses electrical cables to provide power instead of a power bus.
Morin teaches an electrical power distribution network. Morin is thus similar to Copending Application 16/923,482 because they teach power distribution arrangements. Morin further teaches power bus configured to supply power [0021: use of a set of buses rather than cable harnesses also makes it possible to reduce the weight and the cost of the electrical power distribution network]. Morin teaches using buses instead of cables would reduce weight and cost.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Morin’s teachings of using a power bus instead of cables in Copending Application 16/923,482. One of ordinary skill in the art would have been motivated to do so in Copending Application 16/923,482 because using a bus instead of cables would reduce cost and weight [Morin 0021].

As per claim 20, Copending Application 16/923,482 teaches a server maintenance method for updating portions of servers within a datacenter that is configured to supply power to a plurality of server racks arranged within a space of a building, a first power source from a first side of the building and configured to supply power, a second power source connected a second side of the building different from the first side and configured to supply power [claim 17], and a plurality of diverter switches arranged within the power bus, and one or more controllers connected to the plurality of diverter switches to redirect power within the power bus [claims 3-7 or 18-20: (describes switching)], the method comprising: 
providing, from the one or more controllers, first control signals to the plurality of diverter switches to electrically disconnect a first portion of servers from the first and second power sources without disconnecting a second portion of servers from the first and second power sources [claim 17]; 
conducting maintenance on the first portion of servers [claim 17]; 
providing, from the one or more controllers, second control signals to the plurality of diverter switches to electrically reconnect the first portion of servers to the first and second power sources without disconnecting the second portion of servers from the first and second power sources [claim 17]; 
providing, from the one or more controllers, third control signals to the plurality of diverter switches to electrically disconnect the second portion of servers from the first and second power sources without disconnecting the first portion of servers from the first and second power sources [claim 17]; 
conducting maintenance on the second portion of servers [claim 17]; 
providing, from the one or more controllers, fourth control signals to the plurality of diverter switches to electrically reconnect the second portion of servers to the first and second power sources without disconnecting the first portion of servers from the first and second power sources [claim 17], 
wherein the first portion of servers are collectively located at a first location of the building and the second portion of servers are collectively located at a second location of the building that is separate from the first location [claim 17];
wherein the first and second portions of servers are portioned according to respective levels of confidentiality [claim 17].
Copending Application 16/923,482 does not teach a power bus configured to supply power. Copending Application 16/923,482 uses electrical cables to provide power instead of a power bus.
Morin teaches an electrical power distribution network. Morin is thus similar to Copending Application 16/923,482 because they teach power distribution arrangements. Morin further teaches power bus configured to supply power [0021: use of a set of buses rather than cable harnesses also makes it possible to reduce the weight and the cost of the electrical power distribution network]. Morin teaches using buses instead of cables would reduce weight and cost.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Morin’s teachings of using a power bus instead of cables in Copending Application 16/923,482. One of ordinary skill in the art would have been motivated to do so in Copending Application 16/923,482 because using a bus instead of cables would reduce cost and weight [Morin 0021].
This is a provisional nonstatutory double patenting rejection.

Comparisons of selected claims are shown in the following table.
Instant Application 16/923,252
Copending Application 16/923,482
2. The system of claim 1, wherein the first power source connection is connected to the first power source through a first wall on the first side of the building, and wherein the second power source connection is connected to the second power source through a second wall on the second side of the building, and wherein the first wall and the second wall of the building are opposite one another.
1. A system comprising: a network of superconducting electrical cables configured to supply power to a plurality of server racks arranged within a space of a building; a first power source connection configured to connect a first power source to the network of superconducting electrical cables from a first side of the building and configured to supply power to a first section of the network of superconducting electrical cables; a second power source connection configured to connect a second power source to the network of superconducting electrical cables from a second side of the building different from the first side and configured to supply power to a second section of the network of superconducting electrical cables; and a plurality of bus ducts, each bus duct configured to connect the network of superconducting electrical cables to one or more of the plurality of server racks.

2. The system of claim 1, wherein the first side and the second side are opposite sides of the building.
5. The system of claim 1, wherein the plurality of diverter switches are arranged within the power bus to permit power flow through the power bus in the snake configuration in response to the second set of control signals
8. The system of claim 1, wherein the network of superconducting electrical cables is arranged to permit power flow therethrough in a snake configuration.
6. The system of claim 1, wherein the plurality of diverter switches are arranged within the power bus to permit power flow through the power bus in the ring configuration  in response to the second set of control signals
9. The system of claim 1, wherein the network of superconducting electrical cables is arranged to permit power flow therethrough in a ring configuration
11. The system of claim 1, wherein the power bus is included in a power plane positioned vertically above the plurality of server racks.
11. The system of claim 1, wherein the network of superconducting electrical cables is positioned vertically above the plurality of server racks.
12. The system of claim 1, wherein the space of the building includes a first section containing a first portion of servers assigned a relatively high priority, and a second section containing a second portion of servers assigned a relatively low priority, and wherein the plurality of diverter switches are arranged to provide a higher level power arrangement to the first section than to the second section
12. The system of claim 1, wherein the space of the building includes a first section containing a first portion of servers assigned a relatively high priority, and a second section containing a second portion of servers assigned a relatively low priority.
13. The system of claim 12, wherein the first portion of servers includes at least one of machine learning servers or networking gear.
13. The system of claim 12, wherein the first portion of servers includes at least one of machine learning servers or networking gear.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 does not appear to further limit the system of claim 1, and merely repeats recitation of the plurality of server racks that were claimed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaiquin (hereinafter as Chaiquin 487) USPAT 7,705,487, and further in view of Chaiquin (hereinafter as Chaiquin 914) PGPUB 2017/0358914 and Kaplan PGPUB 2015/0378408.
As per claim 1, Chaiquin 487 teaches a system comprising: 
a power bus [col. 3 lines 55-57 and FIG. 4: mesh network (the entire mesh network is equivalent to the power bus)], the power bus comprising a network of busways [FIG. 4 and FIG. 7-10: (each bridge between nodes is a busway)]; 
a first power source connection positioned at a first side [FIG. 4 and col. 3 lines 57-59: (mesh network comprises power source 401a; it is positioned at a top left corner)] and configured to supply power from a first power source to the power bus in a first downstream direction [FIG. 4: (power source 401a delivers power in a first downstream direction (down-right direction))], the first power source connection connected to a first busway included in the network of busways [FIG. 4: (power source at 401a is connected to a busway/bridge between node 401a and 402a)]; 
a second power source connection positioned at a second side [FIG. 4 and col. 3 lines 57-59: (mesh network comprises power source 401c; it is positioned at a top right corner)] and configured to supply power from a second power source to the power bus in a second downstream direction different from the first downstream direction [FIG. 4: (power source 401c delivers power in a second downstream direction (down-left direction) that is different from the first downstream direction)], the second power source connection connected to a second busway included in the network of busways [FIG. 4: (power source at 401c is connected to a busway/bridge between node 401c and 402c)]; and
a plurality of diverter switches arranged in a grid within the power bus [col. 5 lines 34-60: (bridges are opened or closed as needed to isolate a fault) and FIG. 9: (bridges are opened or closed using switches shown between nodes in the mesh network grid)], the plurality of diverter switches including one or more diverter switches positioned within the power bus at a location between the first busway and the second busway [FIG. 9: (switches such as the one at 902ef is positioned within the mesh network (power bus) between the first busway (bridge between 401a and 402a) and the second busway (bridge between 401c and 402c)], wherein each diverter switch is configured to: 
receive a respective control signal [FIG. 9 and col. 7 lines 11-13: (configuration of the mesh network is under the control of a master computing system; thus the master computing system provides control signals for reconfiguring the mesh network through the switches)]; and 
responsive to the respective control signal, redirect power within the power bus [FIG. 9 or FIG. 10 and col. 4 line 55 – col. 6 line 27: (switches are controlled to reconfigure mesh network)],
	wherein the plurality of diverter switches are arranged within the power bus such that the power flows through the power bus in a mesh configuration in response to a first set of control signals [col. 7 lines 11-13: (mesh network under control of master computing system; control signals causing all switches to close yields a mesh network as shown in FIG. 4) and claims 9, 14, and 21] and in one of a snake configuration or a ring configuration in response to a second set of control signals [FIG. 9 or FIG. 10 and col. 4 line 55 – col. 6 line 27: (control signals opening some of the switches to isolate a fault changes the mesh network to a snake configuration (FIG. 9: snaking path from 402h to 402i) or a ring configuration (FIG. 10: left half is now a ring instead of a mesh)].
	Chaiquin 487 does not teach supply power to a plurality of server racks arranged within a space of a building; the first power source connection positioned at a first side of the building; the second power source connection positioned at a second side of the building; the plurality of diverter switches including one or more multi-directional diverter switches. Although Chaiquin 487 teaches a mesh network that can reconfigured into any configuration (including ring or snake) using switches to isolate a fault, Chaiquin 487 does not indicate that this mesh network is for providing power to server racks in a building, and does not describe a multi-directional switch.
	Chaiquin 914 teaches power distribution using mesh networks for self healing fault recovery. Chaiquin 914 is thus similar to Chaiquin 487. Chaiquin 914 further teaches the plurality of diverter switches including one or more multi-directional diverter switches [0141 and FIG. 8A-8D: (some of the open switches are connectable to buses in different directions such as load switch controlled by RTU 820 in FIG. 8D); and FIG. 10A: (at least one of the load switches is multi-directional)].
	The combination of Chaiquin 487 and Chaiquin 914 leads to the use of a multidirectional switch in Chaiquin 487, such as to replace the multiple switches around node 402e in FIG. 9 of Chaiquin 487.
	It would have been obvious to one of ordinary skill in the art to use Chaiquin 914’s teachings of a multi-directional switch in Chaiquin 487 at different nodes for routing of power through the mesh network. One of ordinary skill in the art would have been motivated to use a multi-directional switch in Chaiquin 487 instead of a plurality of different switches for each direction because it would save physical space at each node and allow for easier control in routing of power.
	Neither Chaiquin 487 nor Chaiquin 914 teach the remaining limitations of supply power to a plurality of server racks arranged within a space of a building; the first power source connection positioned at a first side of the building; the second power source connection positioned at a second side of the building.
	Kaplan teaches power distribution system using redundant busways. Kaplan is thus similar to Chaiquin 487 and Chaiquin 914 because they aim to provide multiple/redundant pathways for providing power to loads to improve reliability in power delivery. Kaplan further teaches supply power to a plurality of server racks arranged within a space of a building [FIG. 1, 0019, and 0041: (rack computer systems 113 are inside a data center building)]; the first power source connection positioned at a first side of the building [0048 and FIG. 1: (power source 105A entering the data center from the top left side)]; the second power source connection positioned at a second side of the building [0038-0039 and FIG. 1: (power sources 101A or 101B entering the data center from the top right side)]. Kaplan describes the loads as server rack loads, and shows where the power sources are entering from inside the data center building.
	The combination of Chaiquin 487, Chaiquin 914, and Kaplan yields a reconfigurable power mesh network providing power to server loads, where the power sources are coming from different sides of the data center building.
	It would have been obvious to one of ordinary skill in the art to use Kaplan’s teachings of the loads as server rack loads and power sources entering from different sides of the building in Chaiquin 487 and Chaiquin 914. Kaplan teaches an environment or setting in which Chaiquin 487 and Chaiquin 914 teachings can be applied to improve reliability. One of ordinary skill in the art would have been motivated to apply Chaiquin 487 and Chaiquin 914 in a data center for providing power to server racks to improve power reliability to critical server loads and reduce downtime caused by a fault. One of ordinary skill in the art would have been motivated to provide the power sources from different sides of the building in Chaiquin 487 and Chaiquin 914 because it reduces the risk of a fault at one power source causing damage to other power sources, thereby protecting the power sources so that they can provide backup power when needed.

As per claim 2, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1, wherein the first power source connection is connected to the first power source through a first wall on the first side of the building [Kaplan FIG. 1 and 0048: (power source 105A providing power from the left side wall of the building)], and wherein the second power source connection is connected to the second power source through a second wall on the second side of the building [Kaplan FIG. 1 and 0038: (other power source 101A providing power from the top right side wall of the building)], and wherein the first wall and the second wall of the building are opposite one another [FIG. 1: (incoming power sources 106A is on the left side while 101A is close to the right side of the building; thus they are on opposite sides; it will also have been obvious to one of ordinary skill in the art to have power source 101A enter on the right wall of the building instead of the top right wall)].
As per claim 3, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1, wherein the plurality of diverter switches are configurable to yield a first arrangement in which a current density of the power bus is higher on the first side of the building than on the second side of the building, and a second arrangement in which the current density of the power bus is higher on the second side of the building than on the first side of the building [Chaiquin 487 FIG. 9: (power sources may be disconnected if there is a fault between node of the power source 401a-e and 402a-i; when a power source is disconnected, its current density is less than the current density at the other power sources that are connected); Kaplan shows that power sources comes at different sides of the building].
As per claim 5, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1, wherein the plurality of diverter switches are arranged within the power bus to permit power flow through the power bus in the snake configuration in response to the second set of control signals [Chaiquin 487 FIG. 8 or FIG. 9 and col. 7 lines 8-13: (power mesh is changed to paths where bridges are connected in series (snake) in response to a fault, where the switches are under control of a master computer system; thus it is apparent that the switches are reconfigured as needed to avoid a fault and would provide control signals to operate in a snake configuration if needed to avoid a fault)].
As per claim 6, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1, wherein the plurality of diverter switches are arranged within the power bus to permit power flow through the power bus in the ring configuration  in response to the second set of control signals [Chaiquin 487 FIG. 10 and col. 7 lines 8-13: (power mesh is changed to paths where bridges are connected in ring (left half of FIG. 10) in response to a fault, where the switches are under control of a master computer system; thus it is obvious that the switches are reconfigured as needed to avoid a fault and would provide control signals to operate in a ring configuration if needed to avoid a fault)].
As per claim 7, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 6, wherein the plurality of diverter switches are arranged within the power bus to permit power flow through the power bus in the snake configuration in response to the second set of control signals [Chaiquin 487 FIG. 8 or FIG. 9 and col. 7 lines 8-13: (power mesh is changed to paths where bridges are connected in series (snake) in response to a fault, where the switches are under control of a master computer system; thus it is apparent that the switches are reconfigured as needed to avoid a fault and would provide control signals to operate in a snake configuration if needed to avoid a fault)] and in the ring configuration in response to a third set of control signals [Chaiquin 487 FIG. 10 and col. 7 lines 8-13: (power mesh is changed to paths where bridges are connected in ring (left half of FIG. 10) in response to a fault, where the switches are under control of a master computer system; thus it is obvious that the switches are reconfigured as needed to avoid a fault and would provide control signals to operate in a ring configuration if needed to avoid a fault)].
As per claim 8, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1, wherein the power bus includes multiple power flow paths between the first busway and the second busway, and wherein the at least one multi-directional diverter switch is configured to control over which of the multiple paths that power flows from the first busway towards the second busway in response to a respective control signal received at the multi-directional diverter switch [Chaiquin 487 FIG. 4 and col. 7 lines 8-13: (there are multiple power flow paths between nodes 402a and 402c, such as 402a-402d-402e-402f-402c and 402a-402b-402c, and the power path is selected by control from a master computer system); Chaiquin 914 FIG. 8 and 10: (shows that multi-directional diverter switches are selectively enabled to disabled to provide different power paths)].
As per claim 9, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1, wherein the plurality of diverter switches includes at least two multidirectional switch, each multi-directional switch connected to three or more busways [Chaiquin 914 FIG. 10A: (each of load switch 1014 are multidirectional and connected to three segments/busways) or FIG. 8B: (there are at least two switches that connect to three busways)], wherein the at least two multidirectional switches are connected to each other by at least two different busways [Chaiquin 914 FIG. 8: (bottom multidirectional switch is at least two segments/busways away from a multidirectional switch on top) or FIG. 10B: (bottommost multidirectional load switch 1014 is at least two segments/busways away from the topmost multidirectional load switch 1014)].
As per claim 11, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1, wherein the power bus is included in a power plane positioned vertically above the plurality of server racks [Kaplan FIG. 1: (in the 3-D view of the data center, the bus ducts 120A/B/C and are located above server racks 104A/B)].
As per claim 17, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1, wherein the power bus is an alternating current power bus [Chaiquin 487 col. 1 lines 27-30 and col. 7 lines 32-36: (describe use of medium voltage KV typically used on AC systems); or Chaiquin 914 0049 and 0060: (describes medium voltage KV and SCADA commonly used in AC systems) or Kaplan 0029, 0034, 0038, and 0048: (utility power (AC power) is provided from power sources 101 and 105 and is distributed along the bus ducts 120A/B and/or 114A-C)]
As per claim 18, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1, further comprising: the plurality of server racks [FIG. 1, 0019, and 0041: (rack computer systems 113 are inside a data center building)].
As per claim 19, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 18, further comprising: one or more controllers connected to the plurality of diverter switches and configured to provide the respective control signals to redirect power within the power bus [Chaiquin 487 col. 7 lines 8-13: (master computer system)]


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaiquin (hereinafter as Chaiquin 487) USPAT 7,705,487 in view of Chaiquin (hereinafter as Chaiquin 914) PGPUB 2017/0358914 and Kaplan PGPUB 2015/0378408, and further in view of Winn et al. (hereinafter as Winn) PGPUB 2005/0200205.
As per claim 10, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1.
Chaiquin 487, Chaiquin 914, and Kaplan do not explicitly state wherein the plurality of diverter switches includes at least one solid state switch. Chaiquin 487, Chaiquin 914, and Kaplan do not indicate that the breakers or switches are solid state.
Winn teaches the use of transfer switches for transitioning from one power source to another to provide power to loads. Winn is therefore similar to Chaiquin 487, Chaiquin 914, and Kaplan. Winn further teaches wherein the plurality of diverter switches includes at least one solid state switch [0024: (in static transfer switches, solid-state electronic devices are used to perform the transition function from one power source to another)]. Winn teaches the use of solid-state electronics in switches for transitioning between power sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Winn’s teachings of solid state switches in Chaiquin 487, Chaiquin 914, and Kaplan. One of ordinary skill in the art would have been motivated to use solid state switches in Chaiquin 487, Chaiquin 914, and Kaplan because they are fast-acting switches that are known to be used for transitioning between power sources, thereby preventing power interruption when switching power sources.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaiquin (hereinafter as Chaiquin 487) USPAT 7,705,487 in view of Chaiquin (hereinafter as Chaiquin 914) PGPUB 2017/0358914 and Kaplan PGPUB 2015/0378408, and further in view of Ingels et al. (hereinafter as Ingels) PGPUB 2011/0245988.
As per claim 12, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1.
Chaiquin 487, Chaiquin 914, and Kaplan do not teach wherein the space of the building includes a first section containing a first portion of servers assigned a relatively high priority, and a second section containing a second portion of servers assigned a relatively low priority, and wherein the plurality of diverter switches are arranged to provide a higher level power arrangement to the first section than to the second section.
Ingels teaches a data center with multiple power sources, and selectively providing power to different server loads from the different power sources using a switch controlled by control signals. Ingels is therefore similar to Chaiquin 487, Chaiquin 914, and Kaplan and is in the same field of endeavor. Ingels further teaches wherein the space of the building includes a first section containing a first portion of servers assigned a relatively high priority [Ingels 0056: high priority servers], and a second section containing a second portion of servers assigned a relatively low priority [Ingels 0056: low priority servers], and wherein the plurality of diverter switches are arranged to provide a higher level power arrangement to the first section than to the second section [0056: (high priority servers are transferred to most stable feed while low priority servers use the less stable feed)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ingels’ teachings of assigning priorities to servers in Chaiquin 487, Chaiquin 914, and Kaplan. One of ordinary skill in the art would have been motivated to provide priorities for servers in Chaiquin 487, Chaiquin 914, and Kaplan so that appropriate counter-measures such as load-shedding can occur if power availability is reduced, which would ensure that critical server loads continue to receive power and allow less important servers to be turned off.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaiquin (hereinafter as Chaiquin 487) USPAT 7,705,487 in view of Chaiquin (hereinafter as Chaiquin 914) PGPUB 2017/0358914, Kaplan PGPUB 2015/0378408, and Ingels et al. (hereinafter as Ingels) PGPUB 2011/0245988,and further in view of Roh et al. (hereinafter as Roh) PGPUB 2019/0057684.
As per claim 13, Chaiquin 487, Chaiquin 914, Kaplan, and Ingels teach the system of claim 12.
Chaiquin 487, Chaiquin 914, Kaplan, and Ingels do not teach wherein the first portion of servers includes at least one of machine learning servers or networking gear. Chaiquin 487, Chaiquin 914, Kaplan, and Ingels do not teach the use of machine learning servers or prioritizing servers according to machine learning capabilities or networking gear.
Roh teaches a plurality of servers and prioritizing the plurality of servers. Roh is thus similar to Chaiquin 487, Chaiquin 914, Kaplan, and Ingels because they prioritize servers. Roh further teaches wherein the first portion of servers includes at least one of machine learning servers or networking gear [0017, 00167, and 0170]. Roh teaches the use of artificial intelligence servers, and ranking the AI servers according to priority levels.
The combination of Chaiquin 487, Chaiquin 914, Kaplan, and Ingels with Roh leads to the servers in Chaiquin 487, Chaiquin 914, Kaplan, and Ingels being AI servers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Roh’s teachings of prioritizing AI servers in Chaiquin 487, Chaiquin 914, Kaplan, and Ingels. One of ordinary skill in the art would have been motivated to use AI servers in Chaiquin 487, Chaiquin 914, Kaplan, and Ingels because AI is a popular advancement in technology that is being developed [Roh 0003-0010], and ranking AI servers according to priority ensures that the highest priority AI servers remain operational when there is a power issue.


Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaiquin (hereinafter as Chaiquin 487) USPAT 7,705,487 in view of Chaiquin (hereinafter as Chaiquin 914) PGPUB 2017/0358914 and Kaplan PGPUB 2015/0378408, and further in view of Baldwin et al. (hereinafter as Baldwin) PGPUB 2011/0148213.
As per claim 14, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1.
Chaiquin 487, Chaiquin 914, and Kaplan do not explicitly teach further comprising a plurality of branch circuits configured to connect busways of the power bus to server racks, wherein each server rack is configured to be connected to the power bus via a respective branch circuit, and wherein each branch circuit is connected within the power bus to both the first power source and the second power source.
Baldwin teaches redundant bus circuitry with multiple power sources for providing power to servers in a data center. Baldwin is thus similar to Chaiquin 487, Chaiquin 914, and Kaplan. Baldwin further teaches a plurality of branch circuits configured to connect busways of the power bus to server racks [FIG. 2 Drops A and B], wherein each server rack is configured to be connected to the power bus via a respective branch circuit [FIG. 2 and 3: (each rack is connected to the bus 206/310 through respective drops)], and wherein each branch circuit is connected within the power bus to both the first power source and the second power source [FIG. 2 and 3, 0035, and 0037: (racks receive power from both power sources)]. Baldwin teaches the details on how to connect server loads to the bus.
The combination of Chaiquin 487, Chaiquin 914, and Kaplan with Baldwin shows how the server racks are connected to the mesh power grid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Baldwin’s teachings of branch circuits connected to server racks to provide both the first and second power source in Chaiquin 487, Chaiquin 914, and Kaplan. Baldwin the details on how the mesh grid can be connected to server racks to deliver redundant power. One of ordinary skill in the art would have been motivated to provide such connections in Chaiquin 487, Chaiquin 914, and Kaplan so that each server rack can receive power from two different power sources from the power bus, and quickly switch to the other power source when there is a fault on one.

As per claim 16, Chaiquin 487, Chaiquin 914, and Kaplan teach the system of claim 1.
Chaiquin 487, Chaiquin 914, and Kaplan do not teach wherein the power bus is a direct current power bus. Chaiquin 487, Chaiquin 914, and Kaplan appear to suggest that AC power is received. Kaplan shows that AC power is received from the power sources, and shows that power is provided to server racks containing server blades that require DC power, but Kaplan does not specify where the AC-DC conversion occurs and whether the power bus are DC power buses.
Baldwin teaches having multiple power sources to provide redundant power to server loads in a data center. Baldwin is thus similar to Chaiquin 487, Chaiquin 914, and Kaplan. Baldwin further teaches wherein the power bus is a direct current power bus [FIG. 2, 0026, and 0035: (busway 206 is provided with DC voltage; AC voltage goes into rectifier 208 to generate DC voltage to be provided to overhead busway)]. 
The combination Chaiquin 487, Chaiquin 914, Kaplan, and Baldwin leads to conversion of utility power to DC power prior to the distribution of DC power across mesh network in Chaiquin 487, Chaiquin 914, and Kaplan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Baldwin’s teachings of distributing DC power instead of utility power across the power mesh network in Chaiquin 487, Chaiquin 914, Kaplan. One of ordinary skill in the art would have been motivated to distribute DC power instead of AC power in Chaiquin 487, Chaiquin 914, Kaplan because DC power is a standard option in modern grid infrastructure [Baldwin 0007] and it reduces the need of individual rectifiers at each of the server racks, thereby saving space in the server racks.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaiquin (hereinafter as Chaiquin 487) USPAT 7,705,487 in view of Chaiquin (hereinafter as Chaiquin 914) PGPUB 2017/0358914, Kaplan PGPUB 2015/0378408, and Baldwin et al. (hereinafter as Baldwin) PGPUB 2011/0148213, and further in view of Steinert et al. (hereinafter as Steinert) PGPUB 2016/0197483.
As per claim 15, Chaiquin 487, Chaiquin 914, Kaplan, and Baldwin teach the system of claim 14.
Chaiquin 487, Chaiquin 914, Kaplan, and Baldwin do not teach, wherein each server rack is connected to the power bus by only one branch circuit. Baldwin show the server racks being connected to the bus by at least two cables.
Steinert teaches a power distribution system for a data center in which multiple power sources are used to provide power to a bus to power server racks [FIG. 1 and 0042]. Steinert is thus similar to Chaiquin 487, Chaiquin 914, Kaplan, and Baldwin because they show multiple power sources providing power to a bus, which provides power to loads including server racks. Steinert further teaches, wherein each server rack is connected to the power bus by only one branch circuit [0034, 0042, and FIG. 1: (server rack loads are connected to breakers 124-130 or 136-142; each server rack is only connected to one of the breakers because each breaker electrically isolates its respective load, and because there is only one cable extending from the breaker to its load)]. Steinert uses an AC power bus to distribute power from multiple power sources to respective server loads connected to breakers on the bus. Each breaker will isolate its server load when opened, and thus a server rack cannot be connected to the bus by multiple connections because otherwise, the server rack will not be isolated if only one breaker is open.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Steinert’s teachings of connecting each server rack to the power bus using only one branch in Chaiquin 487, Chaiquin 914, Kaplan, and Baldwin. One of ordinary skill in the art would have been motivated to do so in Chaiquin 487, Chaiquin 914, Kaplan, and Baldwin because it reduces circuit complexity and improves safety by ensuring that the server rack will be isolated when its breaker is opened, without having to worry about back-fed power to the server rack from another breaker. 


	Allowable Subject Matter
Claim 20 is allowable if the double patenting issue is resolved.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 9/23/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art in combination with previously applied prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Chuang et al. (PGPUB 2012/0242149) teaches a mesh power grid  in which current density  can be adjusted by adjusting width of power trace.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186